 1
 2                                                                          FILED
 3
                                                                             JUN O3 2021
 4
                                                                        CLERK, U.S. DISTRICT COURT
                                                                     SOUTHERN DISTRICT OF CALIFORNIA
 5                                                                  BY          111             DEPUTY

 6

 7
 8                                UNITED STATES DISTRICT COURT
 9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11   II ANDY and COURTNEY SPEARS,                         Case No.: 20-CV-2232-BEN-BGS
          individuals,
12
                           Plaintiffs,                    ORDER GRANTING JOINT
13                                                        MOTION TO DISMISS
          v.
14
15   11   MIDLAND CREDIT MANAGEMENT,                      [ECFNo. 20]
          INC.,
16
                            Defendant.
17
18
                  Plaintiffs Andy and Courtney Spears and Defendant Midland Credit Management,
19
          Inc. filed a Joint Motion for Dismiss (the "Joint Motion"). ECF No. 20. In the Joint
20 II
          Motion, the parties move to dismiss the entire case with prejudice. See id. Good cause
21 II
          appearing, the Court GRANTS the Joint Motion. The case is dismissed with prejudice.
22 "
          Each party will bear its own attorney's fees and costs.
23"
                  IT IS SO ORDERED.
24
25
                  Dated: June 0021
26                                                                                 . NITEZ
                                                                    ited States District Judge
27
28


                                                                                        20-CV-2232-BEN-BGS
